Warner, Chief Justice.
This was a certiorari from a justice’s court, and on the hearing thereof it was made to appear, as shown by the record and bill of exceptions, that the certiorari was sanctioned on the 17th of September, 1874, but was not returned into court or lodged in the clerk’s office of the court to which it was returnable, until the October term thereof, 1875. The defendant in certiorari made a motion to dismiss it, which the court overruled, and the defendant excepted.
The overruling the defendant’s motion to dismiss the certiorari was error, in view of the provisions of the 4057th section of the Code, which requires all writs of certiorari to be made returnable to the next superior court after the issuing of the samé, unless the court shall sit within twenty days after the issuing of said writ. In this case, the writ was issued in September, 1874, and not returned until the October term of the court, 1875.
Let the judgment of the court below be reversed.